DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Response to Arguments
	The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 5/31/2022 will be addressed below to the extent they apply to the current rejections.
Applicant argues that there is no viable motivation to combine seven references to reach the present invention. Moreover, Applicant submits that the presently claimed invention is being improperly used as a roadmap to connect the prior art documents via hindsight.
In response to applicant's argument that the examiner has combined 7 references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Applicant remarks that that the claimed weight range 100 to 275 g/m2 is relatively high compared to Fuhrherr, and Fuhrherr prefers a relatively low area weight, there is no suggestion to select Applicants claimed range. Moreover, Fuhrherr prefers 50 to 60 g/m2 and states "a comparatively low area weight may possibly influence shelf-life"
This is not persuasive as Fuhrherr teaches an area weight ranging from 1-160 g/m2 which clearly overlaps with the claimed ranges and overlapping ranges are prima facie obvious absent evidence of criticality.  Furthermore, preferred embodiments of Fuhrherr do not teach away from the use of non-preferred embodiments as the prior art does not criticize or discredit the use of on-preferred embodiments.  Also, Fuhrherr teaches two preferred ranges “50 to 60” and “95 to 105” with the 2nd preferred range overlapping with the claimed ranges.
Applicant remarks that Ex. 3 of the present specification demonstrates that an increased layer area weight is advantageous in contrast to the teaching of Fuhrherr.
This is not persuasive as Furr teaches weight as high as 160 to be advantageous and the data presented does not teach the entire claimed range to have an advantageous and unexpectedly superior effect.
Applicant remarks that the Examiner’s rejection is without merit because Williams does not teach levulinic acid. Accordingly, two compositions in Williams are not being combined and Williams only teaches the selection of one penetration enhancer and not a combination.
This is not persuasive as the teaching that two compounds are used for the same purpose do not need to be taught by a single reference.  Tang teaches levulinic acid to be a permeation enhancer in formulations  and teaches that this can be combined with a 2nd permeation enhancer.  Williams teaches methyl laurate to be a permeation enhancer, thus the prior art teaches both compounds to be permeation enhancers suitable for use in patches comprising ketamine, thus its prima facie obvious to combine the two into a single formulations with a reasonable expectation of success.
Applicant argues that nothing in the prior art teaches or suggests that the proportional relationship between levulinic acid and methyl laurate effects anything. 
While Applicant is correct and the art does not teach the proportional relationship between levulinic acid and methyl laurate as discussed in the rejection below “it would have been prima facie obvious for a skilled artisan to optimize the amount of each permeation enhancer used to obtain a desired skin penetration effect as both Tang and Williams teach the addition of penetration enhancers to enhance the permeability of the drug through the skin.  It is the examiner position that the art is clear that the amount of permeation enhancer can be varied to achieve its effective amount, the instant difference amounts and ratios would not support the patentability of the claimed invention unless there was evidence indicating such amounts to be critical.”  Applicant has not provided evidence that the claimed proportional relationship results in an unexpectedly superior product.
Applicant also remarks that the interaction of methyl laurate and levulinic acid is not merely associated with an increased presence of each. Rather, a relative quantity of each is required. This aspect of the claimed invention is clearly not suggested.
This is not persuasive as it is unsupported by factual evidence.  Applicant has not shown that the combination results in an unexpectedly superior effect as applicants have not performed a proper side by side comparison. Applicant is comparing compositions having .77%, .76% or .53% of a permeation enhancer (i.e. levulinic acid) against a composition having 1.65% of permeation enhancers (.62% levulinic acid and 1.03% methyl laurate).  Both compounds are taught in the art to be skin permeation enhancers and there is no evidence that the increased permeation of the combination is due specifically to the claimed combination and is not simply due to the increase in the total amount of permeation enhancer used (.77% vs. 1.62%), as 1.62% would be expected to result in an increased effect over .77%.  The prior art teaches the amount of permeation enhancer to be an optimizable variable and Applicant has not shown the claimed combination nor the claimed ratio to be critical.
Applicant remarks Tang explicitly teaches levulinic acid is the preferred enhancer, the skilled artisan has no motivation to add methyl laurate.
This is not persuasive for the reasons already discussed above.  Particularly, Tang teaches that more than one permeation enhancer can be used, thus the of levulinic in combination with another enhancer is specifically contemplated by Tang.
Applicant remarks that the underlined portion in Hsu suggests that as much penetration enhancer should be used as long as the amount is non-toxic, non-damaging. This provides no teaching that the ratio can affect penetration. 
This is not persuasive as there is no evidence that the claimed ratio of penetration enhancer is critical to the claimed invention.  The data presented shows that the properties obtained when using ratios of approx. 1:1.66-1.68, but no comparative data has been provided , thus there is insufficient evidence to ascertain that greater amounts of methyl laurate are critical.
Applicant remarks that the copied citation of Hai evidences that every reference to PSA interaction with a drug in Hai is specifically directed to BZ. There is no inferred association with other active ingredients.
This is not persuasive as immedietly after the citation copied by Applicant Hai states “Other skin permeation studies of lidocaine, aminopyrine, ketoprofen and tacrine from various PSAs produced similar results.”  Therefore, while the study of Hai focuses on BZ, Hai clearly discloses that similar effects are produced when using other actives such as tacrine (a primary amine).
Applicant remarks that Hai and the other studies teach that many factors in the PSA can affect drug permeation and these factors can vary based on amine type. Applicant submits that this teaching is precisely why the performance of the presently claimed invention is unexpected. 
This is not persuasive, while Hai and the other studies mention generically that other factors that affect drug permeation and the chemical nature of the adhesive needs to be considered when making a formulation, both Hai and Kim both discuss that the reduction of permeation when using PSA having carboxyl groups is most likely due to the amine groups present in the drug.  Thus it would have been reasonable for a skilled artisan to conclude that any drug containing amine groups could react in the same manner as BZ or tacrine when combine with a PSA having carboxyl or hydroxyl groups.
Applicant argues that neither Hai or Subedi teach the effect of functional groups on secondary amine adhesive compounds. Rather, the Examiner seems to conclude that since Hai teaches effects on tertiary amines and Kim on primary amines, it follows that all amines would perform the same. However, there is no ability to conclude from either reference that carboxyl groups are problematic for a secondary amine while hydroxyl8 groups are advantageous. 
Applicant arguments are not persuasive as they are not supported by factual evidence.  The Examiner has provided evidence that both drugs having tertiary amines and primary amines are affected in the same manner when combined with PSA’s having carboxyl vs hydroxy groups and Hai discusses the problem being related to the amine moiety and does not limit these to only tertiary amines, therefore, without evidence that a secondary amine, such as ketamine, would not provide the similar results, it’s reasonable to conclude that all compounds having amine moieties would perform the same with respect to permeation studies when using PSA having carboxyl or hydroxyl groups.  Neither Hai or Subedi limit their teachings to only tertiary amines and instead discusses amine functionality in general which is sufficient to provide a reasonable expectation of success.
Applicant remarks “Applicant finds it unclear as to whether the Examiner is relying on Kim (an eighth reference in the rejection).”
The Examiner was not relying on Kim as an 8th reference in the rejection, Kim was only brought up in response to Applicant arguments that Hai only discusses BZ, when in fact Hai refers to other studies, such as the Kim study, whose teachings supports the finding discussed in Hai that the amine moiety interacts with the carboxyl groups and causes decreased permeation vs a matrix having hydroxyl functional groups, this is taught by both Hai and Kim.

	
Maintained/Modified Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 4, 10-12, 15, 23 and 25 is/are rejected under 35 U.S.C. 103 as being , unpatentable over Tang (WO 2017/003935), Williams (WO 03/015699), Subedi (International Journal of Pharmaceutics 419 (2011) 209– 214), Hai (International Journal of Pharmaceutics 357 (2008) 55–60), Fuhrherr (US 2013/0211351) and Hsu (US 2002/0192302), as evidenced by Gennari (US 9,962,349). 
Tang discloses ketamine transdermal delivery systems (Abs).  The delivery systems are directed to the racemic mixture of ketamine, however, embodiments containing the R-ketamine or the S-ketamine enantiomers are also with the scope of the invention, therefore it would have been obvious to formulate the transdermal system to comprise S-ketamine (Pg. 2).
Fig 1 of Tang discloses a delivery device comprising a backing film (1) affixed atop the adhesive drug matrix (2) which is supported by a release liner (3).  The adhesive matrix layer contains the drug and the adhesive drug matrix (Pg. 15)

    PNG
    media_image1.png
    279
    840
    media_image1.png
    Greyscale

Tang teaches the backing layer to be made of polymeric films such as polyester (PET), as elected, selected from a finite number of options. That supports the adhesive drug matrix and protect the transdermal delivery device from the environment.  While Tang doesn’t teach the backing layer to not be permeable to the active ingredients, this is an inherent property in the species of backing layer elected by Applicant as demonstrated by the instant specification.
Regarding claim 15: Tang teaches the release liner to be removed before use and as seen in the figure above, it is on the side of the matrix on which the backing layer is not arranged.
Regarding claim 10: Tang teaches that skin permeation enhancers can be added in amounts ranging from 4-10% (Pg. 13). Tang exemplifies the use of a combination of skin permeation enhancers and teaches levulinic acid to be used in each examples, thus a skilled artisan would recognize this to be a preferred skin permeation enhancer (Table 6).  In table 6, Tang shows the use of 2 permeation enhancers (10% total) and shows these to be used in a 1:1 weight ratio.
Regarding claim 11: Tang teaches the device to comprise 1-35% ketamine (Pg. 7).
Table 6 of Tang demonstrates the use of 20-25% ketamine and 5% of levulinic acid based on the weight of the formulation (i.e. matrix layer).  Tang teaches the use of 2 permeation enhancers.
Regarding claims 4: Tang teaches that the adhesive-drug layer maybe a pressure sensitive adhesive such as PIB, silicone polymers and acrylate copolymers, such as Durotak 87-2516, 87-2852 and 87-2194 (Pg. 12).  As evidenced by Gennari, Durotak 87-2516 is an acrylate-vinyl acetate copolymer having free hydroxyl groups and no free carboxyl groups, reading on “less than 1wt% of carboxyl groups” (Col. 3, lines 1-10). 
It is noted that Table 6 teaches the different PSA to be used in amounts of 40%, 55%, 65% and 70%, thus a skilled artisan would recognize that PSA could be used in amounts ranging from  40-70% by weight of the matrix layer with a reasonable expectation of success, reading on instant claims 22-23.
Regarding claim 12: Tang teaches that antioxidants can be included in the drug matrix layer (Pg. 15).
However, Tang does not teach the skin permeation enhancer to be both levulinic acid and methyl laurate, nor teaches the methyl laurate to be used in a greater amount than levulinic acid and do not teach the ratio recited by instant claim 25.  
Williams teaches topical compositions for treating pain comprising an NMDA-receptor antagonist (Abs). William teaches that the topical composition can be formulated as an intradermal patch (Pg. 27) and teaches that the NMDA receptor antagonist to be ketamine (Williams – claim 13).  Williams further teaches the formulation to comprise an intradermal penetration enhancer such as methyl laurate (selected from a finite number of options) (Williams – claim 20).
Hsu discusses transdermal administration and teaches that the permeation enhancer should be used in effective amounts which refers to nontoxic, non-damaging but sufficient amount of enhancer that provides the desired increase in skin permeability and thus the desired depth of penetration, rate of administration and amounts of the drug [0023].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang and use methyl laurate, in addition to the taught levulinic acid, in the transdermal delivery device as the prior art teaches methyl laurate and levulinic acid to be art recognized equivalents, as they are both taught by the prior art to be used for the same purpose (i.e. penetration enhancer on transdermal/intradermal delivery devices comprising ketamine) and it is prima facie obvious to combine two composition each taught to be used for the same purpose for creating a third composition to be used for the same purpose and Tang exemplifies the use of two permeation enhancers. Furthermore, in view of the teaching of Hsu,  it would have been prima facie obvious for a skilled artisan to optimize the amount of each permeation enhancer used to obtain a desired skin penetration effect as both Tang and Williams teach the addition of penetration enhancers to enhance the permeability of the drug through the skin.  It is the examiner position that the art is clear that the amount of permeation enhancer can be varied to achieve its effective amount, the instant difference amounts and ratios would not support the patentability of the claimed invention unless there was evidence indicating such amounts to be critical.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

While Tang teaches Durotak 87-2516 to be suitable for use, this PSA is never exemplified.
Subedi discusses transdermal delivery systems comprising PSA and zolmitriptan and teaches that the permeation rate was lowest in the adhesive containing carboxyl functional groups which could be due to the interaction between the amine group of zolmitriptan and carboxyl group of the adhesive. In previous studies, low permeation rate of tacrine was observed due to the interaction between the amine group of tacrine and carboxyl group of acrylic adhesive (Kim et al., 2000). Permeation rate of zolmitriptan in the acrylic adhesive matrix was highest with acrylic adhesive containing hydroxyl functional group. Further study on different kinds of acrylic adhesives containing hydroxyl functional group revealed that more than 2 fold flux could be obtained with both Duro-Tak® 87-2510 and Duro-Tak® 87-2516 (with hydroxyl functional group) matrixes as compared to Duro-Tak® 87-2287 (with carboxyl) matrix (Table 1) (Pg. 210).
Hai discusses transdermal delivery systems comprising PSA and benztropine (BZ).  The data showed that PSAs containing carboxylic acid did not show any skin permeation and the PSAs containing a hydroxyl group produced a high skin permeation, such as Duro-Tak 87-2516.  In addition, the lack of skin permeation from the patches made from the PSA containing a carboxylic acid might be due to an interaction between the amine moiety of BZ and the carboxylic acid of the PSA. Other skin permeation studies of lidocaine, aminopyrine, ketoprofen and tacrine from various PSAs produced similar results (Pg. 58 and Table 2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to specifically use Duro-Tak 87-2516 as taught by Tang to formulate a transdermal delivery system having increased skin permeation as Hai and Subedi teach that PSA’s containing carboxyl groups showed low permeation rates when used with active agents containing an amine moiety, but showed improved rates with PSAs containing hydroxyl groups such as Duro-Tak 87-2516. therefore as ketamine comprises an amine moiety and would have therefore been expected to have low permeation when using PSAs with carboxyl groups, it would have been prima facie obvious to select Duro-Tak 87-2516 from the PSAs taught by Tang with a reasonable expectation of success as Tang teaches this PSA to be suitable for use.
However, Tang and the above references do not teach what the weight of the matrix layer is.
Fuhrherr discloses pharmaceutical patches for transdermal delivery.  The patch comprises a surface layer, an adhesive layer and a removable protective layer (Abs).  Fuhrherr teaches the adhesive layer to comprise the active ingredient and can comprise a permeation component, such as levulinic acid, an antioxidant (Fuhrherr – claims 1-2 and 13-15) and exemplifies the use of Durotak adhesives.  Fuhrherr teaches the adhesive layer to have an area weight ranging from 1-160 g/m2.  Fuhrherr teaches that a relatively low area weight may positively influence the shelf-life of the pharmaceutical patch [0153-0154].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang with those of Fuhrherr and formulate the adhesive layer (i.e. matrix layer) to have an area weight ranging from 1-160 g/m2  as Fuhrherr teaches that relatively low area weight may positively influence the shelf-life of the pharmaceutical patch.  One of skill in the art would have a reasonable expectation of success as both Fuhrherr and Tang teaches transdermal delivery patches wherein the adhesive/matrix layer comprises active ingredients, durotak adhesives, levulinic acid and antioxidants.

Claims  1, 4, 10-12, 13, 15, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2017/003935), Williams (WO 03/015699), Subedi (International Journal of Pharmaceutics 419 (2011) 209– 214), Hai (International Journal of Pharmaceutics 357 (2008) 55–60), Fuhrherr (US 2013/0211351) and Hsu (US 2002/0192302), as evidenced by Gennari (US 9,962,349), as applied to claims 1, 4, 10-12, 15, 23 and 25 above, and further in view of Asmussen (US 2001/0048938).
As discussed above, Tang makes obvious the limitations of claims 1, 4, 10-12, 15, 23 and 25, however, while Tang teaches the use of antioxidants such as tocopherols, along with BHA and BHT, however, Tang does not teach alpha-tocopherol.
Asmussen discloses a pharmaceutical compositions designed to be delivered to the patient via a transdermal delivery device (Abs). Asmussen teaches that the delivery device can comprise an antioxidant, such as tocopherol or its esters, thereof, BHA, BHT, preferably alpha-tocopherol [0046].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tang with those of Asmussen and use alpha-tocopherol as the tocopherol antioxidant in the transdermal of Tang.  One of skill in the art would have been motivated to use alpha-tocopherol as Asmussen teaches that alpha-tocopherol is a tocopherol well-known to be used in transdermal devices and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulation a transdermal delivery device having antioxidants.  In addition, Asmussen teaches alpha-tocopherol be an antioxidant equivalent to BHA and BHT and the substitution of one known equivalent for another is prima facie obvious.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613